Case 8:21-cv-01311-CEH-JSS Document 1 Filed 05/28/21 Page 1 of 14 PageID 1
 Case 8:21-cv-01311-CEH-JSS Document 1 Filed 05/28/21 Page 2 of 14 PageID 2




                 d. A Glock 19 Gen4 handgun;
                 e. A Smith & Wesson M&P15 semi-automatic rifle; and
                 f. Two Mini Draco AK-style pistols.
             (the Defendant Assets).
                           JURISDICTION AND VENUE

      2.     The Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1345, which provides the Court with jurisdiction over all civil actions

commenced by the United States, and pursuant to 28 U.S.C. § 1355, which provides

the Court with jurisdiction over actions to recover or enforce forfeitures.

      3.     This Court has in rem jurisdiction over the Defendant Assets because

venue properly lies in the Middle District of Florida pursuant to 28 U.S.C. § 1395.

      4.     Venue is proper in the United States District Court for the Middle

District of Florida, pursuant to 28 U.S.C. § 1395(b), because the Defendant Assets

were found and seized in this district.

                            THE DEFENDANT IN REM

      5.     The Defendant Assets consist of approximately $144,590.00 in United

States Currency, two Audemars Piguet Watches, two Gold Chains, a Glock 19 Gen4

handgun, a Smith & Wesson M&P15 semi-automatic rifle, and two Mini Draco AK-

style pistols seized by law enforcement on October 27, 2020 in Hillsborough County,

Florida.

      6.     Law enforcement officers determined that there was probable cause to

believe that the currency, watches, and gold chains constituted: (1) money furnished



                                          2
 Case 8:21-cv-01311-CEH-JSS Document 1 Filed 05/28/21 Page 3 of 14 PageID 3




or intended to be furnished by a person in exchange for a controlled substance in

violation of the Controlled Substances Act; (2) proceeds traceable to such an

exchange; or (3) money used or intended to be used to facilitate a violation of the

Controlled Substances Act.

      7.     Law enforcement officers determined that there was probable cause to

believe that the firearms were used or intended to be used to facilitate the

transportation, sale, receipt, possession, or concealment of controlled substances and

any proceeds traceable to such controlled substances.

      8.     The Drug Enforcement Administration (DEA) took custody of the

currency and jewelry, and those assets remain in the custody of the United States.

The Tampa Police Department took custody of the firearms and is maintaining

custody of them for the United States. As set forth in Supp=l Rule G(3)(b)(i), the

Clerk of Court must issue a warrant to arrest the Defendant Assets if they are in the

government’s possession, custody, or control.

                             BASIS FOR FORFEITURE

      9.     The currency, watches, and gold chains are subject to forfeiture to the

United States pursuant to 21 U.S.C. § 881(a)(6) because they constitute: (1) money

furnished or intended to be furnished by a person in exchange for a controlled

substance in violation of the Controlled Substances Act; (2) proceeds traceable to

such an exchange; or (3) money used or intended to be used to facilitate a violation

of the Controlled Substances Act.



                                        3
 Case 8:21-cv-01311-CEH-JSS Document 1 Filed 05/28/21 Page 4 of 14 PageID 4




      10.    The firearms are subject to forfeiture to the United States pursuant to 21

U.S.C. § 881(a)(11) because they were used or intended to be used to facilitate the

transportation, sale, receipt, possession, or concealment of controlled substances and

any proceeds traceable to controlled substances.

                                       FACTS

      11.    The facts and circumstances supporting the forfeiture of the Defendant

Assets have been provided by DEA Special Agent Brian J. Steele who states as

follows.

                        Traffic Stop and Seizure of Currency

      12.    On October 27, 2020, DEA and local law enforcement agents were

conducting surveillance on Jairo Enquire Arroyo and Luis Henry Arroyo at 2341

West Union Street in Tampa. At the time, Jairo Enquire Arroyo was 27 years old

and Luis Henry Arroyo was 28. The home at the address is a 2-bedroom, 1-bathroom

residence where the Arroyo brothers lived. The dwelling is shown below.




                                       4
 Case 8:21-cv-01311-CEH-JSS Document 1 Filed 05/28/21 Page 5 of 14 PageID 5




      13.    Shortly after noon on that day, law enforcement officers observed Jairo

Arroyo exit the residence carrying a large cardboard box which he placed in the

trunk of a Dodge Charger Hellcat before climbing into the driver’s seat. The vehicle

was registered to Luis Arroyo who also exited the residence before entering the front

passenger seat of the vehicle. At about 12:11 p.m., the two men left in the vehicle.

Law enforcement officers in unmarked vehicles followed.

      14.    The Arroyo brothers traveled to a FedEx office—which Jairo Arroyo

entered. The two men then went to an office park—where Jairo Arroyo entered a

building.

      15.    At around 12:46 p.m., local law enforcement agents stopped the Dodge

for a window tint violation. Immediately upon approaching the vehicle, the agents

smelled marijuana. For that reason, the agents searched the vehicle.

      16.    In the trunk of the vehicle agents found a sealed brown cardboard box

which contained $144,590.00 in United States Currency. The currency was vacuum

packed in five sealed plastic bundles. See below.




                                       5
    Case 8:21-cv-01311-CEH-JSS Document 1 Filed 05/28/21 Page 6 of 14 PageID 6




         17.   The Arroyo brothers were transporting the currency in a manner that is

inconsistent with the way legitimate individuals or businesses operate. Legitimate

individuals and businesses do not transport large quantities of cash in this fashion

since there are better, safer means to move money. The illegal drug trade is a cash

business. Drug traffickers do not accept personal checks or credit cards. The way in

which the money was packaged was consistent with how drug traffickers transport

currency. Those who deal in drug-tainted money cannot avail themselves of banks,

because large deposits and suspicious activity would generate Currency Transaction

Reports and/or Suspicious Activity Reports.2

        18.    Both Arroyo brothers denied the currency was theirs. Jairo Arroyo

claimed the box belonged to “John Fajardo” and produced a shipping document

with the name “John Fajardo” and a contact telephone number. When a law

enforcement agent called the number listed for Fajardo from the agents restricted

telephone number, a phone located in the Dodge Charger immediately began to ring

and showed the incoming call was “restricted.”

        19.    When questioned about the box and currency, Jairo Arroyo claimed

that neither the box, nor the currency, belonged to him. He claimed that “John




2
   A Currency Transaction Report is a report that U.S. financial institutions are required to
file with FinCEN for each deposit, withdrawal, exchange of currency, or other payment or
transfer, by, through, or to the financial institution which involves a transaction in currency
of more than $10,000. A Suspicious Activity Report is a report financial institutions are
required to make about suspicious or potentially suspicious activity.



                                           6
    Case 8:21-cv-01311-CEH-JSS Document 1 Filed 05/28/21 Page 7 of 14 PageID 7




Fajardo” gave him the box earlier that day and asked him to deliver the box to a

person from Malca-Amit—who he was to meet in a nearby parking lot.3

        20.   When questioned about the box and currency, Luis Arroyo also denied

owning the box or its contents. Luis Arroyo claimed to reside at 2341 West Union

Street in Tampa.

        21.   Law enforcement agents seized the currency, issued Jairo Arroyo a

traffic citation, and headed to 2341 West Union Street to continue their

investigation.

                          Search of 2341 West Union Street

        22.   Later that afternoon, law enforcement agents traveled to 2341 West

Union Street to continue their investigation. After arriving, they observed Ichmael

Nieves—a cousin of the Arroyo brothers—throw a box over a fence in the rear of the

property. The box was later recovered and found to contain a Century Arms Mini

Draco AK-style pistol and jewelry. See below.




3
  According to its website, “Malca-Amit provides the luxury goods industry, high-net worth
individuals and international banks with a global team of experts, including logistics,
security, customs house and special operations professionals.”



                                        7
 Case 8:21-cv-01311-CEH-JSS Document 1 Filed 05/28/21 Page 8 of 14 PageID 8




      23.    The jewelry consisted of two Audemars Piguet Watches and two gold

chains. Each of the watches has been appraised for over $35,000 and the less

expensive of the two is an 18K rose gold watch containing approximately 12.75

carats of diamonds. Each of the gold chains has been appraised for over $46,000 and

the less expensive of the chains is a 24 inch, 10K rose gold chain with approximately




                                      8
 Case 8:21-cv-01311-CEH-JSS Document 1 Filed 05/28/21 Page 9 of 14 PageID 9




2,097 diamonds and weighing approximately 31.46 carats. The total weight of this

chain is 691.8 grams (approximately 24.3 ounces or a little over 1.5 pounds). In total,

the jewelry is valued at over $160,000.

      24.    Ichmael Nieves claimed that he threw the box over the fence at the

direction of his cousin, Luis Arroyo, who had just called and told him the police

were on the way and to get the firearms out of the house since.

      25.    Law enforcement agents searched the residence after obtaining consent

from the owner. During the search, they found two firearms on the bed of the rear

bedroom. One was another Century Arms Mini Draco AK-style pistol and the other

was a Smith & Wesson M&P15 semi-automatic rifle. See below.




      26.    Also in the rear bedroom, agents found capped PVC pipes which can be

used to safely bury drugs, currency, or other valuables. See below.




                                          9
Case 8:21-cv-01311-CEH-JSS Document 1 Filed 05/28/21 Page 10 of 14 PageID 10




       27.    In the front bedroom, agents found a Glock 19 Gen4 handgun. See

below.




       28.    In the house, agents also found many items consistent with drug

trafficking, including:




                                      10
Case 8:21-cv-01311-CEH-JSS Document 1 Filed 05/28/21 Page 11 of 14 PageID 11




             a. scales (used to weigh controlled substances),

             b. a heat sealer (used to package currency and controlled substances),

             c. a money counter,

             d. bubble wrap,

             e. shipping boxes (used to ship currency and controlled substances),

             f. high capacity magazines, and

             g. ammunition.

      29.    Firearms are tools of the illegal drug trade since those engaged in

trafficking often have valuable drugs and/or large amounts of currency in their

possession. This makes drug traffickers targets for robbers and drug traffickers are

reluctant to call the police if they are robbed. Rather, they must rely on self-help.

Scales, heal sealers, and money counters are also implements of drug traffickers.

      30.    As of October 28, 2020 (the day after the Arroyo brothers were stopped

and their currency was seized), the Florida Department of Revenue had no wage

information for either Jairo Enquire Arroyo or Luis Henry Arroyo. The Department

is responsible for registering employers and collecting reemployment tax and wage

reports due. The fact that the Department has no wage information on either of the

Arroyo brothers strongly suggests they have never been employed in Florida (or if

they were employed, their employer failed file required wage reports).

      31.    Despite denying ownership of the currency on the day it was seized,

each Arroyo brother has filed a sworn claim to the $144,590.00.



                                        11
Case 8:21-cv-01311-CEH-JSS Document 1 Filed 05/28/21 Page 12 of 14 PageID 12




      32.    In short, (1) the sheer quantity of cash and value of the jewelry, (2) the

way the cash was packaged, (3) the possession of firearms, ammunition, scales, a

heat sealer, and a money counter, (4) the lack of sufficient legitimate income, (4) the

attempt to hide the jewelry and a firearm by throwing them over fence, and (5) the

changing claims of ownership, support a finding that the Defendant Assets are

connected to a controlled substance violation.

                                   CONCLUSION

      51.    As required by Supp=l Rule G(2)(f), the facts set forth herein support a

reasonable belief that the government will be able to meet its burden of proof at trial.

Specifically, probable cause exists to believe that the currency, watches, and gold

chains constitute: (1) money furnished or intended to be furnished by a person in

exchange for a controlled substance in violation of the Controlled Substances Act; (2)

proceeds traceable to such an exchange; or (3) money used or intended to be used to

facilitate a violation of the Controlled Substances Act and are therefore subject to

forfeiture pursuant to 21 U.S.C. § 881(a)(6). Likewise, probable cause exists to

believe that the firearms are subject to forfeiture to the United States pursuant to 21

U.S.C. § 881(a)(11) because they were used or intended to be used to facilitate the

transportation, sale, receipt, possession, or concealment of controlled substances and

any proceeds traceable to controlled substances.

      WHEREFORE, pursuant to Supp=l Rule G, Plaintiff United States of America

respectfully requests that process of forfeiture be issued against the Defendant Assets;



                                       12
Case 8:21-cv-01311-CEH-JSS Document 1 Filed 05/28/21 Page 13 of 14 PageID 13




  that due notice be given to all interested parties to appear and show cause why the

  forfeiture should not be decreed; that the Defendant Assets be forfeited to the United

  States for disposition according to law; and that the United States have such other

  and further relief as this case may require.

        Dated: May 28, 2021                    Respectfully Submitted,

                                               KARIN HOPPMAN
                                               Acting United States Attorney


                                       By:       ~
                                               JAESA. MUENCH
                                               Assistant United States Attorney
                                               Florida Bar Number 472867
                                               400 North Tampa Street, Suite 3200
                                               Tampa, Florida 33602
                                               (813) 274-6000 - telephone
                                               E-mail: james.muench2@usdoj.gov




                                       By:      ,fifft(
                                               moLEM.        ANDREJKO
                                               Assistant United States Attorney
                                               Florida Bar Number 0820601
                                               400 W . Washington St. , Ste. 3100
                                               Orlando, Florida 32801
                                               (407) 648-7500 - telephone
                                               (407) 648-7643 - facsimile
                                               E-mail: nicole.andrejko@usdoj.gov




                                          13
Case 8:21-cv-01311-CEH-JSS Document 1 Filed 05/28/21 Page 14 of 14 PageID 14




                                    VERIFICATION

        I, Brian J. Steele, hereby verify and declare under penalty of perjury, that I am

  a Special Agent with the Drug Enforcement Administration, and pursuant to 28

  U.S.C. § 1746, that I have read the foregoing Verified Complaint for Forfeiture in

  Rem and know the contents thereof, and that the matters contained in the Verified

  Complaint are true to my own knowledge and belief.

        The sources of my knowledge and information and the grounds of my belief

  are the official files and records of the United States, information supplied to me by

  other law enforcement officers, as well as my investigation of this case together with

  other DEA Special Agents and Task Force Officers.

        I hereby verify and declare under penalty of perjury that the foregoing is true

  and correct.

        Executed this ;7 M·day of May, 2021.




                                     nan J. Steele, Special Agent
                                    Drug Enforcement Administration




                                         14
